William Lyman, J.
Defendants, jointly indicted for assault second degree, move for an order consolidating said indictment with the information pending against them in the 'Criminal Court charging disorderly conduct. It is urged that the two charges arise from the same incident and that defendants should not be compelled to stand a separate trial on each. There is no statutory or decisional authorization for the relief sought. ¡Section 279 of the Code of Criminal Procedure provides in part that the court may consolidate in one indictment or information, in separate counts, several charges arising from the same transaction, or two or more acts connected together, instead of having several indictments or informations. This statute does not encompass consolidation of an information filed in the Criminal Court with an indictment returned in the Supreme Court alleging a different charge. It merely allows in appropriate circumstances for joining crimes, in separate counts, in one indictment or information, or consolidating indictments or informations as the case may be. Besides, in view of the long-form indictment herein the court has no power to add an additional count thereto (People v. Ercole, 308 N. Y. 425). Motion denied.